Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Leroy Nixon appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction and has made a motion to place his appeal in abeyance pending the Supreme Court’s decision in United States v. Alleyne, No. 11-9335.* We have reviewed the record and find no reversible error. Accordingly, we deny Nixon’s motion to place his appeal in abeyance and affirm the district court’s order. United States v. Nixon, 5:08-cr-00008-RLV-DSC-l (W.D.N.C. dated Oct. 31, 2012; entered Nov. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The question presented in Alleyne is whether Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), should be overruled.